In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-09-00047-CR
______________________________


CLARENCE WESLEY HALEY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the Sixth Judicial District Court
 Lamar County, Texas
Trial Court No. 22883





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	A Lamar County jury found Clarence Wesley Haley guilty of failing to register as a sex
offender.  See Tex. Code Crim. Proc. Ann. art. 62.102 (Vernon 2006). (1)  The trial court sentenced
Haley,  as  an  habitual  offender,  to  forty-five  years'  imprisonment.   See  Tex.  Penal  Code
 Ann. §§ 12.32(c)(1), 12.42(c) (Vernon Supp. 2008). 	
	In a companion appeal, cause number 06-09-00046-CR, also before this Court, Haley appeals
his second conviction for failing to register as a sex offender.  In that case, Haley was also sentenced
to forty-five years' imprisonment.  The sentences are to run concurrently.  In cause number 06-09-00046-CR, Haley raises one additional issue--that the indictment was fundamentally defective.
	Because the issues raised in each appeal are otherwise identical, for the reasons stated in our
opinion dated this day in Haley v. State, cause number 06-09-00046-CR, we reform the judgment
of the trial court to reflect the degree of offense to be a third-degree felony.  





	We affirm the judgment, as reformed.

						Josh R. Morriss, III
						Chief Justice

Date Submitted:	October 8, 2009
Date Decided:		October 16, 2009

Do Not Publish

1. The statute on the judgment listed Section 62.10 of the Texas Code of Criminal Procedure
as the statute for the offense.  This statute was redesignated as Article 62.102 effective September 1,
2005.


>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00112-CR
                                                ______________________________
 
 
                                    DAVID HEATH FOUSE,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                         On Appeal from the 8th Judicial District Court
                                                           Hopkins County, Texas
                                                          Trial Court
No. 0820360
 
                                                        
                                          
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            David
Heath Fouse has filed an appeal from six convictions.  Three are for the first-degree felony of
aggravated sexual assault on a child (under fourteenB.P.), and three are for
the second-degree felony of sexual assault on a child (under seventeenR.R. and
C.J.).  A single brief has been filed to
address all six appeals.  Fouse testified
at trial.  He admitted that he was
convicted in 1999 of the felony offense of assault on a peace officer and the
state-jail felony offense of burglary of a building, and admitted having sexual
intercourse with B.P. and C.J.   
            This
appeal is from his conviction for aggravated sexual assault on a child, on
B.P.  There are no issues raised or
argument made concerning this conviction. 
When a point of error is inadequately briefed, we will not address
it.  Vuong v. State, 830 S.W.2d 929 (Tex. Crim. App. 1992).  This situation goes one step beyond simple
inadequate briefing.  Points are not
merely inadequately briefed, they are not raised at all.  This Court is not the appellants
advocate.  Although we have an interest
in a just adjudication, we also have an interest in remaining impartial.  Ex parte Lowery, 840 S.W.2d 550, 552 n.1 (Tex. App.Dallas 1992), revd on other grounds, 867 S.W.2d 41 (Tex. 1993).  Thus, we will not brief a defendants case
for him.  Heiselbetz v. State, 906
S.W.2d 500, 512 (Tex. Crim. App. 1995); see Busby v. State, 253 S.W.3d 661, 673 (Tex.
Crim. App. 2008); see Lawton v.
State, 913 S.W.2d 542, 554 (Tex. Crim. App. 1995), overruled on
other grounds by Mosley v. State, 983 S.W.2d 249 (Tex. Crim. App. 1998).

            Further,
the Texas Court of Criminal Appeals has explicitly held that an appellate court
cannot reverse a case on a theory not presented to the trial court or raised on
appeal.  Gerron v. State, 97 S.W.3d 597 (Tex. Crim. App.
2003); Hailey v. State, 87 S.W.3d 118 (Tex. Crim. App. 2002).  With no arguments or theories to support a
request for reversal being made in connection with this conviction on appeal,
there is nothing before this Court which we may review. 
            We
affirm the judgment.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          April
28, 2010
Date Decided:             April
29, 2010
 
Do Not Publish